The plaintiff in error, hereinafter called defendant, was convicted in the county court of Woods county on a charge of selling whisky, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The only assignment of error argued is that the evidence is not sufficient to sustain the verdict and judgment. The principal evidence on the part of the state is that of two persons employed by the sheriff and county commissioners to discover violations of the prohibitory liquor law. They testified that at the time charged they purchased whisky from the defendant. This is denied by defendant, who offers some slight corroboration and some evidence of good character. This presents a question of fact for the jury. They saw and heard the witnesses, *Page 409 
and it is for them to say whom they will believe or disbelieve. There is no complaint of any error in the proceeding. The trial seems to have been orderly and free from error. No reason to disturb the verdict and judgment is apparent.
The case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur.